     Case 2:93-cr-00196 Document 462 Filed 11/10/20 Page 1 of 2 PageID #: 6047



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:93-00196

TERRYONTO MCGRIER
                        MEMORANDUM OPINION AND ORDER

            Pending before the court is a motion for leave to

withdraw as counsel for defendant filed by attorney David Schles.

See ECF No. 461.        In Mr. Schles’ opinion, there has been a total

breakdown in communication between himself and defendant making

productive attorney-client communication impossible.               On

September 21, 2020, the court denied an earlier motion to

withdraw as counsel filed by Mr. Schles.

            Based upon the representation of Mr. Schles, the court

finds that there had been a total breakdown in the

attorney/client relationship such that defendant’s ability to

conduct an adequate defense had been frustrated.              Accordingly,

the motion to withdraw as defense counsel is GRANTED.               Having

consulted with the CJA Supervising Attorney, John A. Carr is

hereby APPOINTED to represent defendant.            The revocation hearing

is hereby CONTINUED to December 9, 2020, at 10:30 a.m., in

Charleston.

            Also pending before the court is defendant's pro se

“motion to recuse counsel.”          (Doc. No. 460).     In that motion,

defendant asks that new counsel be appointed and that his

revocation hearing be continued.           Defendant is represented by
  Case 2:93-cr-00196 Document 462 Filed 11/10/20 Page 2 of 2 PageID #: 6048



counsel and any motions on his behalf should be filed by his

attorney.   See United States v. Singleton, 107 F.3d 1091, 1103

(4th Cir. 1997) (upholding discretion of district court to

restrict hybrid representation); United States v. Dawkins, Cr.

No. 7:10-cr-00241-GRA, 2010 WL 3607480, *1 (D.S.C. Sept. 9, 2010)

(disregarding pro se motion that had not been adopted by

defendant’s counsel as improvidently filed).               Based on the

foregoing, defendant's pro se motion is DENIED.

         The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, Mr. Schles,

Mr. Carr, the CJA Supervising Attorney, the United States Marshal

for the Southern District of West Virginia, and the Probation

Department of this court.

         IT IS SO ORDERED this 10th day of November, 2020.

                                   ENTER:


                                    David A. Faber
                                    Senior United States District Judge




                                      2
